Case 3:20-cv-00098-REP Document 155 Filed 04/15/20 Page 1 of 5 PageID# 3658



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

                                                     )
STEVES AND SONS, INC.,                               )
                                                     )
                       Plaintiff,                    )
                                                     )    Civil Action No. 3:20-cv-000098
v.                                                   )
                                                     )
JELD-WEN, INC.,                                      )
                                                     )
                       Defendant.                    )
                                                     )


STEVES AND SONS, INC.’S MEMORANDUM IN SUPORT OF MOTION TO FILE ITS
 RESPONSE TO JELD-WEN’S MOTION FOR BOND UNDER FEDERAL RULE OF
      CIVIL PROCEDURE 65(c), AND RELATED EXHIBITS UNDER SEAL

       Plaintiff Steves and Sons, Inc. (“Steves”), pursuant to Rule 5 of the Local Civil Rules,

respectfully moves the Court for an order sealing portions of its Response to JELD-WEN’s

Motion for Bond Under Federal Rule of Civil Procedure 65(c), and Exhibits 1 and 2 attached

thereto. In support of this motion, Steves states:

       Local Rule 5(C), Section 1 -- Non-confidential description of the material filed under
       seal.

       The material filed under seal quotes or paraphrases non-public information and other

data, which JELD-WEN regards as commercially sensitive and has designated “Highly

Confidential” pursuant to the Stipulated Protective Order entered in this case (Dkt. No. 25).

Additionally, the Court, in its Memorandum Opinion granting Steves’ motion for preliminary

injunction (Dkt. No. 122) and other orders (e.g., Dkt. No. 77), has previously sealed some of the

material Steves seeks to seal here.
Case 3:20-cv-00098-REP Document 155 Filed 04/15/20 Page 2 of 5 PageID# 3659



       Local Rule 5(c), Sections 2 and 3 -- A statement why sealing is necessary, references
       to governing case law, analysis of the appropriate standard, and a description of
       how that standard has been satisfied.

       Sealing of the information is necessary because it is non-public information and data,

which JELD-WEN regards as commercially sensitive and has designated “Highly Confidential”

pursuant to the Protective Order (Dkt. No. 25). Moreover, the Court has previously sealed some

of this material. (Dkt. Nos. 77 & 122).

       Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g., Stone v.

Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has

directed that district courts should consider the following factors when determining whether to

exercise their discretion to seal documents: (1) “whether the records are sought for improper

purposes, such as promoting public scandals or unfairly gaining a business advantage;” (2)

“whether release would enhance the public’s understanding of an important historical event;

and” (3) “whether the public has already had access to the information contained in the records.”

Va. Dept. of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004).

       Here, there could be an “unfair business advantage” gained by any party who had access

to JELD-WEN’s confidential information, which JELD-WEN regards as commercially sensitive

and designated “Highly Confidential” under the Protective Order (Dkt. No. 25). The public has

never had access to the information at issue and it is routinely kept in confidence in the course of

business. These are appropriate grounds for sealing. Indeed, the Court has already permitted

sealing of some of the material sought to be sealed here (Dkt. Nos. 77 & 122).




                                                 2
Case 3:20-cv-00098-REP Document 155 Filed 04/15/20 Page 3 of 5 PageID# 3660



        Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to
        have the matter maintained under seal.

        Steves believes that the portions of its Response, and Exhibits 1 and 2 appended thereto,

requested to be filed under seal should remain under seal indefinitely in the absence of a court

ruling that the material is not confidential.


        The Response sought to be filed under seal, and accompanying Exhibits 1 and 2, are

being filed electronically with the Court contemporaneously herewith, as required by Local Civil

Rule 5. A redacted version of the Response is being publicly filed.



Dated: April 15, 2020

                                                Respectfully submitted,

                                                STEVES AND SONS, INC.

                                                By:    /s/Lewis F. Powell III
                                                Lewis F. Powell III (VSB No. 18266)
                                                Michael Shebelskie (VSB No. 27459)
                                                Maya M. Eckstein (VSB No. 41413)
                                                HUNTON ANDREWS KURTH LLP
                                                Riverfront Plaza, East Tower
                                                951 East Byrd Street
                                                Richmond, Virginia 23219-4074
                                                Telephone: (804) 788-8200
                                                Facsimile: (804) 788-8218
                                                lpowell@hunton.com
                                                mshebelskie@hunton.com
                                                meckstein@hunton.com

                                                Glenn D. Pomerantz
                                                Kyle W. Mach
                                                Emily Curran-Huberty
                                                MUNGER, TOLLES & OLSON LLP
                                                355 S. Grand Avenue, 50th Floor
                                                Los Angeles, CA 90071
                                                Telephone: (213) 683-9132
                                                Facsimile: (213) 683-5161


                                                   3
Case 3:20-cv-00098-REP Document 155 Filed 04/15/20 Page 4 of 5 PageID# 3661



                                  Marvin G. Pipkin
                                  Kortney Kloppe-Orton
                                  PIPKIN LAW
                                  10001 Reunion Place, Suite 6400
                                  San Antonio, TX 78216
                                  Telephone: (210) 731-6495
                                  Facsimile:     (210) 293-2139
                                  Attorneys for Plaintiff




                                     4
Case 3:20-cv-00098-REP Document 155 Filed 04/15/20 Page 5 of 5 PageID# 3662



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 5
